


Exhibit 10.01

 

Citigroup Inc.

399 Park Avenue

3rd Floor

New York. NY 10022

 

September 11, 2009

 

Mr. Eugene M. McQuade

 

Dear Gene:

 

We are delighted to extend to you an offer to join Citibank, N.A. (the
“Company”) as Chief Executive Officer of the Company. Your employment will
commence on the first business day occurring not later than one week after this
letter becomes an effective binding agreement in accordance with paragraph 17
below (the “Commencement Date”) and will continue until terminated by you, by
the Company, or by reason of your death or Disability (as defined in paragraph 6
below).

 

If you accept, you will be joining a family of companies, Citigroup Inc. and its
subsidiaries and affiliates (“Citi”), that serves over 200 million customers in
more than 100 countries and is bound together by a steady focus on growth, a
workforce committed to excellence, and a workplace based on mutual respect,
where every employee can make a difference.

 

In your capacity as Chief Executive Officer of the Company, you will report
directly to the Chief Executive Officer of Citi; you will be a member of Citi’s
senior-most management bodies which, at this time, are the Executive Committee
and the Senior Leadership Committee; and you shall perform such duties as are
consistent with your position as Chief Executive Officer of the Company. You
agree that during your employment with the Company you will devote substantially
all of your business time and services to the business and affairs of the
Company; provided that you may continue to serve on the board of directors of XL
Capital Ltd., and the Company will not unreasonably withhold its consent to your
serving on a second corporate board of directors, in each case so long as such
service does not present a conflict or otherwise interfere with the performance
of your duties to the Company.

 

1.     BASE SALARY. Your salary will be paid in accordance with the Company’s
standard policies in effect from time to time (currently, semi-monthly) at an
annual rate of $500,000, subject to increase in the discretion of the Personnel
and Compensation Committee of the Board of

 

--------------------------------------------------------------------------------


 

Directors of Citi, which increase for the period through the end of 2010 shall
be consistent with any increases in the annual base salaries of other members of
the Executive Committee who are Structured Employees.

 

2.              INCENTIVE AWARDS.

 

(a) With respect to 2009, you will receive an incentive award with a pre-tax
nominal value of $5,000,000 (the “2009 Award”), subject to paragraphs 2(c) and
8(b) below, when incentive awards are made to similarly situated senior
executives of Citi (in early 2010, but in all events by March 15, 2010).
Thereafter, you will be eligible to be considered for discretionary incentive
awards (each, a “Discretionary Award”), which are generally expected to be made
on an annual basis and may recognize Citi’s and/or the Company’s performance as
well as your performance of your job functions in accordance with the Company’s
standards and policies in effect from time to time. Any Discretionary Awards
will be determined on the same basis, and delivered to you at the same time, as
such awards provided to other similarly situated executives of Citi. In order to
be eligible to receive any Discretionary Award, you must be actively employed on
the date the award is granted.

 

(b) The 2009 Award, as well as any Discretionary Award, may be granted as a
combination of a cash bonus and one or more equity awards in accordance with
Citi’s incentive programs covering other similarly situated executives of Citi,
as in effect from time to time; provided that the current cash component of each
such annual Award shall be not less than 80%, subject in each case to paragraphs
2(c) and 8(b) below.

 

(c) The 2009 Award shall be structured in a manner consistent with the
compensation structure approved by the Special Master for TARP Executive
Compensation (the “Special Master”) for such of the executive officers and the
other most highly compensated employees of Citi who are not subject to the bonus
payment limitations under the Emergency Economic Stabilization Act of 2008, as
amended by the American Recovery and Reinvestment Act of 2009 or otherwise from
time to time (together with applicable implementing guidance, rules and
regulations as the same shall be in effect from time to time, “EESA”) (such
executive officers and employees, the “Structured Employees” and the executive
officers and employees who are subject to such bonus payment limitations, the
“Restricted Employees”), in each case subject to the proviso in paragraph
2(b) above if approved by the Special Master. Any Discretionary Award shall be
structured in a manner consistent with the compensation structure approved by
the Special Master for (i) the Structured Employees, if on the date of grant of
such Discretionary Award you are a Structured Employee, or (ii) the Restricted
Employees, if on the date of grant of such Discretionary Award you are a
Restricted Employee,

 

--------------------------------------------------------------------------------


 

in each case subject to the proviso in paragraph 2(b) above if approved by the
Special Master.

 

3.     VOLUNTARY TERMINATION OR TERMINATION FOR CAUSE. If you voluntarily
terminate your employment without Good Cause (as defined below) or are
terminated by the Company for Cause (as defined below), you will not be eligible
to receive the 2009 Award or any Discretionary Award, in each case, if such
award has not been granted to you as of the date of such termination, and any
such award that is outstanding as of such date shall be cancelled if such
termination occurs before the date of the scheduled vesting or settlement of
such award.

 

The Company or Citi shall have “Cause” to void the guarantee of your 2009 Award
or terminate your employment if: (i) you engage in excessive risk taking in
contravention of standards established or revised by Citi Risk Management and/or
Citi senior management (“Management”) or you knowingly fail to comply with any
balance sheet or working or regulatory capital guidance provided by Management;
(ii) you are subject to an action taken by a regulatory body or a self
regulatory organization (“SRO”) as a result of your act or omission which
substantially impairs you from performing your duties; (iii) you engage in
material misconduct in connection with your employment including a material
breach of Citi’s compliance and control policies; (iv) you materially breach
non-compliance related policies or rules including with respect to expense
management and human resources; (v) you are willfully dishonest in connection
with your employment; (vi) you breach your fiduciary duty of loyalty to Citi;
(vii) you knowingly violate a federal or state securities or banking law,
rule or regulation or you knowingly violate the constitution, by-laws, rules or
regulations of a regulatory authority or SRO; (viii) you fail to become and
remain licensed to perform your duties if and only if any licensing requirements
become applicable to you (in which case you will have a reasonable period of
time to become licensed and the Company will assist you in that process);
(ix) you fail to devote substantially all of your professional time to your
assigned duties and to the business of Citi (except as may be expressly
permitted or authorized under this letter and Citi’s Outside Directorships and
Business Interests policy); (x) you are convicted of a felony or a crime of
breach of trust, money laundering or dishonesty or you participate in a
pre-trial diversion program after being charged or indicted for a felony or such
crime in connection with which program you formally admit to criminal
misconduct; (xi) you fail to perform your lawfully assigned duties promptly
after written demand therefore or you are grossly negligent in the performance
of such duties; or (xii) you made a material misrepresentation or omission in
the furtherance of your hiring or retention. For this purpose, any failure of
compliance with guidance or violation of law, rule, regulation, constitution or
by-law, whether by action or failure to act, will be deemed to have occurred

 

--------------------------------------------------------------------------------


 

“knowingly” if you knew or should have known of such guidance, law, rule,
regulation, constitution or by-law and any action or failure to act by you will
be deemed “willful” unless it was effected or refrained from by you in good
faith and with a reasonable belief that such action or failure to act was
lawful, in compliance with Company policy and in the best interests of the
Company.

 

4.     BENEFITS. You will be eligible to participate in the Company’s
comprehensive benefit programs, plans and arrangements (including perquisites,
if any) on the same basis as other members of the Executive Committee as in
effect from time to time, subject to paragraph 8(b) below. The Company wiII pay
you $150,000 in reimbursement of expenses incurred by you in connection with
accepting our offer of employment.

 

5.     TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR FOR GOOD CAUSE.

 

(a) In the event that the Company terminates your employment without Cause or
you terminate your employment for Good Cause (as defined below), the Company
will pay you any earned but unpaid base salary through the effective date of
such termination. In addition, subject to your execution and non-revocation of a
release of claims, substantially in the form attached as Exhibit A, if such
termination occurs:

 

(i)    before your receipt of the 2009 Award, the Company will provide you with
a cash payment of $5,000,000, subject to paragraph 8(b) below; and

 

(ii)   after your receipt of the 2009 Award, the 2009 Award will fully vest and
become payable, subject to paragraph 8(b) below.

 

(b) In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of this letter and such amounts shall not be reduced whether or not
you obtain other employment.

 

(c) “Good Cause” shall mean, without your written consent, (i) a material
reduction in your responsibilities, duties or authority; (ii) your removal
without your consent from the Executive Committee or the Senior Leadership
Committee of Citi (or either of their respective successors); (iii) a
significant reduction in compensation that is either not related to your
performance or not applicable to senior executives at your level; provided,
however, that any such significant reduction pursuant to paragraph 8(b) below
shall not constitute Good Cause; (iv) a change in your reporting relationship
that results in your reporting to someone other than the Chief

 

--------------------------------------------------------------------------------


 

Executive Officer of Citi; and (v) the material interference by the Company or
Citi with your authority to perform your duties in a manner consistent with
applicable regulatory requirements and sound business practices.

 

(d) Any termination by the Company for Cause, or by you for Good Cause, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with paragraph 18 below. “Notice of Termination” shall mean a written
notice which: (i) indicates the specific termination provision in this letter
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by you or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Cause or Cause shall not constitute a waiver of any right of you or the Company,
respectively, hereunder or preclude you or the Company, respectively, from
asserting such fact or circumstance in enforcing your or the Company’s rights
hereunder. For this purpose, “Date of Termination” shall mean the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, as the case may be. Any Notice of Termination delivered
by you shall be invalid unless you provide such Notice within 90 days after the
initial existence of the condition on which the Notice of Termination is based,
and Citi shall have 40 days after its receipt of your Notice of Termination to
remedy the condition and not be obligated to pay any amount described in
paragraph 5(a) above.

 

6.     DEATH OR DISABILITY. In the event of a termination of your employment due
to death or Disability (as defined in the Company’s long-term disability plan)
at any time:

 

(a) after the Commencement Date but before your receipt of the 2009 Award, the
Company will provide you with a cash payment in an amount equal to the sum of:

 

(i)    any earned but unpaid base salary through the effective date of such
termination (which, in the case of a Disability, will be net of any payments
received under the Company’s long term disability plan); and

 

(ii)   an amount equal to $5,000,000, multiplied by a fraction, the numerator of
which shall be the number of days from the Commencement Date through the
effective date of such termination, and the denominator of which shall be the
number of

 

--------------------------------------------------------------------------------


 

days from the Commencement Date through December 31, 2009; and

 

(b) after your receipt of the 2009 Award, a pro rata portion of the 2009 Award
will vest and become payable, based on the number of days that you were employed
during the service period applicable to the 2009 Award, subject to paragraph
8(b) below.

 

7.     STOCK OWNERSHIP COMMITMENT. Citi is a leader among companies that
maintain a stock ownership commitment. For so long as you remain a member of
senior management, you will be required to hold 75% of the net (after tax)
shares you acquire under Citi’s equity programs.

 

8.     REGULATORY MATIERS. (a) Effective with the commencement of your
employment, you will become a Section 16 Officer of Citi and you will be subject
to Regulation O of the Board of Governors of the Federal Reserve Bank, Citi’s
Loan Prohibition Policy and the Corporate Personal Trading Policy. You will
receive more information about these policies prior to your commencement of
employment.

 

(b) Payment or accrual of any portion of the 2009 Award, any Discretionary Award
or any other compensation or benefits will be subject to (i) the approval of the
Special Master to the extent required under EESA (including the regulations
thereunder), (ii) any compensation payment or accrual limitations or clawback
requirements applicable to you under EESA (including the regulations
thereunder), (iii) any limitations or clawback requirements applicable to you
under any agreement entered into between Citi and the United States Treasury
Department in connection with Citi’s participation in TARP, the Master Agreement
among Citi, certain affiliates of Citi, the Department of the Treasury, the
Federal Deposit Insurance Corporation and the Federal Reserve Bank of New York
dated as of January 15, 2009, and the Exchange Agreement dated June 9, 2009
between Citi and the United States Treasury Department and/or (iv) any other
limitations or clawback provisions required in order to comply with or satisfy
any other legal, regulatory or governmental requirements or to qualify for any
government loan, subsidy, investment or other program. You agree that at Citi’s
request you will sign a waiver of any claims against the United States, Citi and
the Company, and the respective directors, officers, employees and agents of
Citi and the Company, for any changes to your compensation or benefits that are
required to comply with the foregoing.

 

9.     INDEMNIFICATION. You shall be indemnified to the fullest extent provided
by the corporate documents of the Company then in effect or pursuant to
applicable law and subject to your execution of applicable

 

--------------------------------------------------------------------------------


 

undertakings, as provided by such corporate documents or applicable law,
including but not limited to recoupment if you do not meet the relevant standard
of conduct. The Company shall also provide you with Director and Officer
Liability Insurance coverage on the same basis as other similarly situated
executives. Subject to paragraph 8(b) above and the foregoing, your right to
have legal fees and expenses advanced shall vest on the Commencement Date.

 

10.  PRIOR AGREEMENTS. We understand that you will abide by any pre-existing
terms and conditions that are contained in any contractual restrictive covenants
you may have entered into with your current employer or any other prior
employer, including any covenants relating to the hiring or solicitation of
employees or maintaining the confidentiality of proprietary information. You
represent that you have provided the Company with copies of any and all
agreements between you and your current or prior employers relating to your
conduct in connection with or following termination of your employment with such
employer. You and we both agree that the commencement of your employment with
the Company will not be in violation of any such preexisting agreement.

 

11.  NON-SOLICITATION. In consideration of your employment, you agree that while
you are employed with the Company and for one year following the resignation or
termination of your employment for any reason, you will not directly or
indirectly solicit, induce, or otherwise encourage any person to leave the
employment of or terminate any client/customer relationship with the Company or
any of its subsidiaries or affiliates.

 

12.  CONFIDENTIAL AND PROPRIETARY INFORMATION. You also agree that during your
employment, you will have access to or acquire confidential, client/customer,
employee, competitive and/or other business information that is unique and
cannot be lawfully duplicated or easily acquired. You understand and agree that
you will have a continuing obligation not to use, publish or otherwise disclose
such information either during or after your employment with the Company.

 

13.  COMPLIANCE REQUIREMENTS. You will be subject to Citi’s Personal Trading
Policy. In addition, you are required to obtain Citi’s approval should you want
to continue with any outside business activity in which you are currently
involved except as otherwise disclosed and approved in this letter. If you have
received material and nonpublic information about an issuer of publicly traded
securities through your prior employment or otherwise, you may not use such
information in the course of your employment for so long as the information
remains material, nonpublic and is not otherwise disclosed to Citi through its
own business

 

--------------------------------------------------------------------------------


 

with a potential client or issuer or other permissible means. Further, in
accordance with the federal securities laws and Citi policy, you may not use
such information to trade any securities for your own account or any related
accounts, and you may not use such information to direct or influence trading.
If you have any questions as to whether the information you have is material and
nonpublic, you should consult your HR Generalist.

 

14.  GOVERNING LAW AND ARBITRATION. The terms and conditions set forth in this
letter will be governed by and interpreted in accordance with the laws of the
State of New York. Any controversy or dispute relating to your employment with
or separation from the Company or Citi, including with respect to the terms and
conditions set forth in this letter, will be resolved in accordance with the
Employment Arbitration Policy described in the enclosed Principles of
Employment, which are incorporated herein by reference.

 

15.  TAXES. All payments to you, incentive awards, perquisites and benefits set
forth in this letter are subject to, and the Company will withhold, such
federal, state and local taxes as the Company reasonably determines are required
by applicable law or regulation. You remain obligated to pay all required taxes
on all payments to you, incentive awards, perquisites and benefits regardless of
whether withholding is required or made by the Company. For the avoidance of
doubt, you shall not be obligated to pay any amount with respect to any such
required taxes to the extent that the Company has withheld such amount.

 

16.  SECTION 409A. We and you agree that if the payments and benefits under this
letter may be subject to Section 409A of the Internal Revenue Code
(“Section 409A”), the Company may amend this letter to the extent necessary to
comply with Section 409A in order to preserve the payments and benefits provided
herein to the extent possible without additional cost to the Company. In
addition, you hereby agree that if you are determined by the Company to be a
“specified employee” at the time of your “separation from service,” as such
terms are defined in Section 409A, then any payment that is due as a result of
your separation from service shall not be made until the date that is six months
after your separation from service (or, if earlier, your death).

 

17.  EFFECTIVENESS. This letter shall not become an effective binding agreement
unless and until, this letter is approved by the Personnel and Compensation
Committee of the Board of Citi.

 

18.  NOTICES. Any notice, request or demand given pursuant to this letter shall
be in writing and shall be delivered to the designees below via hand delivery;
first-class mail, certified and registered; or overnight

 

--------------------------------------------------------------------------------


 

delivery by a nationally recognized courier service:

 

TO YOU:

c/o Katten Muchin Rosenman, LLP

575 Madison Avenue

New York, New York 10022

Attn: Steven Eckhaus, Esq.

TO THE COMPANY:

Citigroup Inc.

399 Park Avenue

New York, NY 10043

Attn : Michael Helfer, General Counsel

 

Your employment is contingent upon successful completion of any and all
procedures and verifications to meet employment eligibility, recognizing that
the drug testing and fingerprinting have already been successfully completed.

 

This letter, along with the enclosed Principles of Employment which you have
already signed and the Executive Employment Termination Notice and
Non-Solicitation Policy (the “Executive Policy”), which are incorporated herein
by reference, describe the Company’s offer of employment. Any discussions that
you may have had with us are not part of this offer unless they are described in
this letter, the applicable Employee Handbook, the Citi Code of Conduct, the
Principles of Employment or the Executive Policy (which you must read carefully,
sign and return as part of accepting our offer). This letter should not be
construed as a promise or guarantee of employment for any defined period of
time. Your employment with the Company is “at will”, which affords either party
the right to terminate the relationship at any time for any reason or for no
reason at all not otherwise prohibited by law.

 

We are confident that Citi will provide you with a rewarding and challenging
career, and I look forward to working with you in your new role.

 

--------------------------------------------------------------------------------


 

Please let me know that you have accepted this offer by signing below and
returning your signed letter, Principles of Employment and Executive Policy to
me.

 

 

Sincerely,

 

 

 

 

 

/s/ Lewis B. Kaden

 

Lewis B. Kaden

 

Vice Chairman

 

Citigroup, Inc.

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Eugene M. McQuade

 

Eugene M. McQuade

 

Date: 10/15/2009

 

 

 

 

Enclosures:

 

Principles of Employment

Executive Employment Termination Notice and Non-Solicitation Policy

 

--------------------------------------------------------------------------------


 

PRINCIPLES OF EMPLOYMENT

 

As you consider our offer of employment or continued employment with Citigroup
lnc., its subsidiaries, and its and their affiliates (collectively “Citi”),
there are certain matters that we want to clarify.  First, you must observe the
policies that we publish from time to time for employees.  These include a
requirement that you maintain the highest standards of conduct and act within
the highest ethical principles.  You must not do anything that may be a conflict
of interest with your responsibilities as an employee.. These expectations are
included in the U.S. Employee Handbook, the Citi Code of Conduct, and any other
policies that apply to your business sector or to Citi employees generally. 
These documents are available for your review prior to your acceptance of
employment if you choose to review them.  You will be asked to acknowledge
receiving a copy of the Employee Handbook and the Citi Code of Conduct on or
before your start date. Remember—it is your responsibility to read and
understand these policies and expectations.  If you have any questions, now or
in the future, please ask Human Resources.

 

Second, you must never use (except when necessary in your employment with us),
nor disclose to any unauthorized person within Citi or anyone not affiliated
with Citi, any personal, proprietary or confidential information you obtain as a
result of your employment with us (“Confidential Information”).  This applies
both while you are employed with us and after that employment ends.  If you
leave our employ, you may not disclose, use retain or take with you any
Confidential Information, or any writing or other record that relates to
Confidential Information.

 

Third, your employment with us requires your full attention. You waive any
rights to and further agree to assign, and hereby do assign, any work of
authorship, invention, discovery, development or improvement made or conceived
by you, either alone or jointly with others, during the time you are employed by
us which pertains to our business; arises out of your employment; is aided by
the use of time, materials, property or facilities of Citi; or is at Citi’s
request and expense (“Intellectual Property”).  Works of authorship created
within the scope of your employment are owned by Citi as “works for hire”.  In
addition, in the event that you currently own rights in any inventions or
technologies (such as financial models, trading strategies or software programs)
that pertain to Citi’s business (“Other Technologies”), you are required to
notify your manager of the existence and nature of such things prior to your
employment with us.  Unless you obtain a signed written agreement from an
authorized representative of Citi providing otherwise prior to your employment
with us, you agree to assign, and hereby do assign, to us any interest that you
have in such Other Technologies.  Additionally you agree to assist Citi in
connection with any effort to perfect the assignment of Intellectual Property
including Other Technologies; any .controversy or legal proceeding relating to
Intellectual Property; and in obtaining domestic and foreign patent(s),
copyright or other protection covering Intellectual Property.  You also must
irrevocably waive author’s moral rights relating to Intellectual Property and
not exercise such right in any manner.

 

--------------------------------------------------------------------------------


 

Fourth, you agree to follow our dispute resolution/arbitration procedure for
resolving all disputes(1) arising out of or relating to your employment with and
separation from Citi.  This applies while you are employed by us as well as
after your employment ends. While we hope that disputes with our employees will
never arise, we want them resolved promptly if they do arise.  These procedures
do not preclude us from taking disciplinary actions (including terminations) at
any time, but if you dispute those actions, we both agree that the disagreement
will be resolved through these procedures.  Our procedures are divided into two
parts:

 

1.                                      An internal dispute resolution procedure
that allows you to seek review of any action taken regarding your employment or
termination of your employment which you think is unfair.

 

2.                                      In the unusual situation when this
procedure does not fully resolve a dispute, and such dispute is based upon a
legally protected right (i.e., statutory, contractual, or common law), we both
agree to submit the dispute, within the time provided by the applicable
statute(s) of limitations, to binding arbitration as follows:

 

·                  Before the arbitration facilities of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) if: (1) you’re a registered person or hold
a securities Iicense(s) with a self-regulatory organization and are employed by
Citigroup Global Markets Inc. (“CGMI”); or, (2) you’re a registered person or
hold a securities license(s) with a self-regulatory organization, you’re
employed by CGMI (the “Secondary Employer”) and another Citi affiliate (the
“Primary Employer”) (which together make you a “Dual Employee”), and your
dispute involves the Secondary Employer or activities related to your securities
Iicense(s).  In such Dual Employee instances, any other related disputes you may
have against your Primary Employer must be heard before the FINRA as well.

 

·                  Before the American Arbitration Association (“AAA”) where you
don’t meet the criteria above for FINRA arbitration, FINRA declines the use of
its facilities, or you are a Dual Employee and your dispute does not involve
CGMI or activities related to” your securities Iicense(s).

 

Arbitrations shall be conducted in accordance with the respective arbitration
rules of the FINRA or AAA, as applicable, then in effect and as supplemented by
Citi’s Arbitration

 

--------------------------------------------------------------------------------

(1)  These include, but aren’t limited to, all claims, demands, or actions
alleging unlawful employment discrimination or other conduct under Title VII of
the Civil Rights Act of 1964, the Civil Rights ‘Act of 1866, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the
Equal Pay Act of 1963, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act of 1989, the Sarbanes-Oxley
Act of 2002, and all amendments thereto, and any other federal, state, or local
statute or regulation or common law doctrine regarding employment, employment
discrimination, the terms and conditions of employment, termination of
employment, compensation, breach of contract, defamation, retaliation or
whistleblower claims, and any claims arising under the Citigroup Separation Pay
Plan.

 

--------------------------------------------------------------------------------


 

Policy then in effect (“Arbitration Policy”).  A detailed description of the
Arbitration Policy is included in the Employee Handbook, and is available for
review prior to your acceptance of employment if you choose to review it. 
Again, it is your responsibility to read and understand the dispute
resolution/arbitration procedure.  If you have any questions, now or in the
future, please ask Human Resources.

 

Fifth, nothing herein constitutes a contract of employment for a definite period
of time.  The employment relationship is “at-will” which affords either party
the right “to terminate the relationship at any time for no reason or any reason
not otherwise prohibited by applicable law.  Citi retains the right to decrease
an employee’s compensation and/or benefits, transfer or demote an employee, or
otherwise change the terms and conditions of any employee’s employment with Citi
at any time with or without notice at its sole discretion.

 

We believe these matters are important to you as an employee and to us as an
employer.  Your acceptance of our offer of employment with Citi constitutes your
acceptance of the aforementioned provisions.

 

Understood and agreed.

 

 

_/s/ Eugene McQuade

 

7/21/09

Signature

 

Date

 

--------------------------------------------------------------------------------


 

Paul D. McKinnon

Head of Human Resources

399 Park Avenue

New York, NY 10022

 

 

August 4, 2011

 

 

Mr. Eugene M. McQuade

CEO

Citibank, N.A.

399 Park Avenue

New York, New York  10044

 

Dear Gene:

 

This letter is to advise you that Section 2(b) of our letter agreement dated
September 11, 2009, shall read as follows, applicable to awards made after
February 1, 2011:

 

(b) Effective February 1, 2011, any Discretionary Award may be granted as a
combination of a cash bonus and/or one or more equity or deferred awards in
accordance with Citi’s Capital Accumulation Program (CAP) or other incentive
programs covering similarly situated executives of Citi, as in effect from time
to time, subject to paragraphs 2(c) and 8(b) below. In addition, effective
February 1, 2011, for any future Discretionary Award you may receive, you shall
be granted sufficient service credit as of the award date to attain the Rule of
60 as in effect at the time of the award date. This grant of additional service
credit shall not apply to the 2009 Award or Discretionary Awards made before
February 1, 2011.

 

These changes to your employment arrangement are subject to approval by the
Personnel and Compensation Committee of the Board of Directors of Citigroup Inc.
If you agree with the foregoing, please sign two copies of this letter and
return one to me.

 

 

Sincerely,

 

 

Paul McKinnon

Global Head, Human Resources

 

Agreed and accepted:

 

/s/ Eugene M. McQuade

 

Eugene M. McQuade

 

 

--------------------------------------------------------------------------------
